Citation Nr: 1113412	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to a compensable disability rating for the service-connected radiculopathy and neurologic manifestations in the right leg resulting from degenerative disc disease of the lumbar spine, prior to May 7, 2009, and entitlement to a disability rating in excess of 10 percent thereafter.

4.  Entitlement to a compensable disability rating for the service-connected radiculopathy and neurologic manifestations in the left leg resulting from degenerative disc disease of the lumbar spine, prior to May 7, 2009, and entitlement to a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's active military service extended from January 1968 to December 1969, from February 1974 to March 1977, and from September 1983 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO increased a previously assigned noncompensable disability rating for the service-connected cervical spine disability with degenerative disc disease and C5 through C7 disc bulges (degenerative disc disease of the cervical spine) to 30 percent; and increased a previously assigned 10 percent disability rating to 20 percent for the service-connected lumbar spine disability with degenerative joint disease and degenerative disc disease at L5-S1 (degenerative disc disease of the lumbar spine).  Both increased ratings were made effective from October 25, 2002, the date of the RO's receipt of the Veteran's claim for an increased rating.  The May 2003 rating decision also established separate grants of service connection for neurological manifestations of the lower right extremity and the lower left extremity (radiculopathy and neurologic manifestations in the left leg and the right leg) and assigned noncompensable ratings for each extremity, effective from October 25, 2002, the date of the receipt of the claim for increase.  

The Veteran disagreed with, inter alia, the ratings assigned for the above listed disabilities and this appeal ensued.  
During the pendency of the appeal, the RO issued a rating decision in August 2004 granting entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), effective from March 22, 2001.  

The matter was remanded back to the RO, via the Appeals Management Center (AMC) for additional development of the record in January 2008.  Additional development was undertaken which included obtaining records associated with the grant of disability benefits by the Social Security Administration and affording the Veteran a VA examination.  The agency of original jurisdiction (AOJ) substantially complied with the January 2008 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

After completion of the requested development, but before the case was returned to the Board, the RO/AMC issued a rating decision in November 2009 which increased the noncompensable ratings assigned for the radiculopathy (S1) and neurologic manifestations in the lower left extremity and lower right extremity to 10 percent each, effective from May 7, 2009.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition to assigning increased ratings for the radiculopathy of the lower extremities, the November 2009 rating decision also established a separate grant of service connection for radiculopathy, C6, mild subacute, with an initial disability rating of 20 percent assigned effective from May 7, 2009.  To the Board's knowledge, the Veteran has not disagreed with that determination.  

At the time of the November 2009 rating decision, service connection was in effect for the following (with the following disability rating percentages assigned for each):  Left ventricular hypertrophy and hypertensive cardiomyopathy, status post myocardial infarction and coronary artery disease (60% since 8/01/1998); Degenerative disc disease of the cervical spine (30% since 10/25/2002); Degenerative disc disease of the lumbar spine (20% since 10/25/2002); diabetes mellitus (20%); radiculopathy, C6, mild subacute secondary to service-connected cervical spine disc disease (20% from May 7, 2009); Hypertension (10 % from August 1, 1998); scar, residual of right inguinal hernia repair (10% from August 1, 1998); status post residual stroke; transient ischemic attack (10% from August 1, 1998); depressive disorder, not otherwise specified (10% from August 1, 1998); scar, residuals of umbilical hernia repair (10% from January 28, 2004); radiculopathy, S1, left lower extremity associated with the lumbar spine disability (10% from May 7, 2009); radiculopathy, S1, right lower extremity associated with the lumbar spine disability (10% from May 7, 2009); impotence (0% from August 1, 1998).  The combined disability rating is 90 percent.  


FINDINGS OF FACT

1.  The service-connected degenerative disc disease (DDD) of the cervical spine has been manifested by symptoms that more nearly approximate severe limitation of motion of the cervical spine during the entire appeal period.  

2.  Ankylosis of the cervical spine has never been demonstrated, and the service-connected DDD of the cervical spine is not shown to be productive of incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during a 12-month period.

3.  The service-connected DDD of the lumbar spine has, during the entire appeal period, been manifested by painful motion on examination, additionally limited by pain and fatigue, with evidence of muscle atrophy, edema of the paraspinals, muscle spasm, and guarding, all of which result in an overall disability picture that more nearly approximates that of severe limitation of motion of the lumbar spine.  

4.  Neither ankylosis nor incapacitating episodes of intervertebral disc syndrome of the lumbar spine having a total duration of at least 6 weeks in a 12 month period have been demonstrated.  

5.  The neurological symptoms of the right and left lower extremities associated with the service-connected lumbar spine DDD have, since the effective date of service connection, been manifested by objective findings of radiculopathy at S1, and subjective complaints of numbness and tingling in the extremities, but with only minimal clinical findings of neurological impairment shown, resulting in an overall disability picture that more nearly approximates that of mild incomplete paralysis of the sciatic nerve, but no higher.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for the service-connected DDD of the cervical spine have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40,4.45,4.59, 4.71a, Diagnostic Codes 5003, 5290, 5295 (prior to September 26, 2003); Diagnostic Codes 5237-5243 (in effect since September 26, 2003).  

2.  The criteria for the assignment of a 40 percent rating, but no higher, for the service-connected DDD of the lumbar spine have been more nearly approximated during the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40,4.45,4.59, 4.71a, Diagnostic Codes 5003, 5292, 5295 (prior to September 26, 2003); Diagnostic Codes 5237-5243 (in effect since September 26, 2003).  

3.  The criteria for the assignment of a 10 percent rating, but no higher, have been more nearly approximated for the service-connected radiculopathy and neurologic manifestations in the right leg resulting from degenerative disc disease of the lumbar spine, during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 2003); Diagnostic Codes 5237-5243 (in effect since September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002 & 2010).  

4.  The criteria for the assignment of a 10 percent rating, but no higher, have been more nearly approximated for the service-connected radiculopathy and neurologic manifestations in the left leg resulting from degenerative disc disease of the lumbar spine during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 2003); Diagnostic Codes 5237-5243 (in effect since September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002 & 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated April 2003.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim, and the relative duties of VA and the claimant to obtain evidence.  That letter did not specifically address the Veteran's claims for service connection for neurological manifestations associated with the service-connected lumbar spine disability, but those claims were ultimately granted and the Veteran appealed the initial ratings assigned following the grant of service connection.  In other words, the underlying service connection claim was granted, and therefore any defect with regard to the pre-adjudicatory notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With respect to the increased rating claims, the Veteran was provided with subsequent notice letter in May 2007 that explained to the Veteran how disability ratings and effective dates are assigned for all grants of service connection, in compliance with the holding in Dingess.  The notice letter was followed with a November 2009 Supplemental Statement of the Case (SSOC).  

Moreover, the notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are based on physical examination findings and provide sufficient information to allow the Board to render an informed determination with respect to the Veteran's issues on appeal.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Also, in cases where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The claims for increased ratings for the service-connected DDD of the lumbar and cervical spine, as well as the claims for separate ratings based on neurological symptoms were received in October 2002.  Approximately one month earlier, in September 2002, amended regulations governing ratings for intervertebral disc syndrome were made effective.  Then, one year later, the regulations governing rating all other service-connected disabilities of the spine were amended, in September 2003.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  

In other words, revised regulations for intervertebral disc syndrome (Diagnostic Code 5293) were made effective in September 2002, and revised regulations for all other disabilities of the spine were made effective in September 2003.  Because the revised regulations for intervertebral disc syndrome (Diagnostic Code 5293) were made effective prior to the date on which the Veteran filed his claim, the old regulations do not apply with respect to intervertebral disc syndrome.  However, if old regulations which were revised in September 2003, during the course of the Veteran's appeal, are found to be more favorable to the Veteran, then they will apply in this case.  

The Veteran's service-connected DDD of the cervical spine is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290 (pre-9/26/03) for limitation of motion of the cervical spine, and the Veteran's service-connected DDD of the lumbar spine is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (pre-9/26/03) for limitation of motion of the lumbar spine.  

Prior to the September 2003 regulatory change, Diagnostic Code 5290 (2002), which evaluates limitation of motion of the cervical spine, provides for the assignment of a maximum 30 percent rating for severe limitation of motion of the cervical spine.  

Other diagnostic codes must be considered, including, but not limited to Diagnostic Codes 5285 (residuals of a fractured vertebra) and 5287 (ankylosis of the cervical spine).  

During the appeal period, the Veteran underwent examinations of the spine in April 2003, January 2004 and May 2009.  These examination reports are completely negative for ankylosis of the cervical spine and for residuals of a fractured vertebra.  As such, there is no code under the post 2002/pre-2003 regulations that would afford the Veteran a rating in excess of 30 percent for the service-connected DDD of the cervical spine.  Furthermore, a higher rating due to pain is not considered because the Veteran is already in receipt of the maximum rating based on limitation of motion.  

Regarding the lumbar spine, prior to the regulatory change in 2003, Diagnostic Code 5292 (2002) which evaluates limitation of motion of the lumbar spine, provides for the assignment of a 20 percent disability evaluation for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation is assigned for severe limitation of motion of the lumbar spine.  A 40 percent rating is the maximum allowable rating under Diagnostic Code 5292.

Other Diagnostic Codes must be considered, including, but not limited to Diagnostic Code 5295, for lumbosacral strain, which provides for a 20 percent evaluation for muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in standing position.  A 40 percent evaluation required severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 40 percent rating is the maximum allowable rating under Diagnostic Code 5295.

Ratings in excess of 40 percent under the criteria in effect prior to September 2003 are assignable as follows:  A 50 percent rating is assignable under the old Diagnostic Code 5289 for unfavorable ankylosis of the lumbar spine, and a 60 percent rating is assignable under the old Diagnostic Code 5286 for complete bony fixation (ankylosis) of the spine at a favorable angle.  A 60 percent rating is also assigned for residuals of a fractured vertebra under the old Diagnostic Code 5285, without cord involvement, but with abnormal mobility requiring a neck brace (jury mast).  There are no other applicable diagnostic codes under the pre-2003 regulations which afford a rating in excess of 40 percent for disabilities of the spine.  38 C.F.R. § 4.71a (2002).

As noted above, the Veteran was afforded VA examinations in April 2003, January 2004 and May 2009.  At all of these examinations the Veteran reported severe pain with motion and excess fatigue with repeated motion.  The Veteran reported constant moderate to severe neck and low back pain with stiffness.  Additionally, examiners in January 2004 and May 2009 noted significant effects on many of the Veteran's activities of daily living, including bathing, and toileting.  The Veteran was unable to participate in sports or exercise, and he was only able to travel short distances.  On all examinations, the Veteran ambulated with a slow antalgic gait.  

In April 2003, the Veteran could flex to 56 degrees, extend to 20 degrees.  Lateral bending was to 25 degrees right and left.  The examiner did not specifically indicate when pain on motion began.  

In January 2004, the Veteran could flex to 40 degrees, extend to 10 degrees.  Left and right lateral flexion was from 0 to 20 degrees, and left and right lateral rotation was from 0 to 30 degrees.  The examiner noted that pain was elicited on the last degree of motion measured.  

Finally, in May 2009, the Veteran could flex to 40 degrees, extend to 10 degrees.  Left and right lateral rotation was from 0 to 20 degrees, and left and right lateral flexion was also from 0 to 20 degrees.  The examiner did specifically state that there was objective evidence of pain on active range of motion and following repetitive motion, but did not state at which degrees the pain began.  Significantly, the May 2009 examiner noted that a nerve conduction study from April 2003 revealed an impression of bilateral S1 radiculopathy.  

Although muscle spasm was not noted on examinations in 2003 and 2004, it was specifically noted on examination in May 2009, along with positive Lasegue's sign, bilateral hamstring shortening, multiple tender points at upper, mid, and lower back areas during palpation, as well as a positive spurling test on the right side.  Reflex examination revealed that ankle jerk was absent bilaterally.  

A private EMG report from September 2008 also noted a right S1 radiculopathy and a mild peripheral polyneuropathy.  

Finally, physical therapy reports from June through August 2003 that were translated from Spanish to English indicate that the Veteran could only flex to 35 degrees, and exhibited edema of the paraspinals, as well as atrophy of the right quadriceps in August 2003.  

Based on the above findings, there is both objective and subjective evidence to show that the Veteran's DDD of the lumbar spine is manifested by symptomatology that more nearly approximates that of severe limitation of motion of the lumbar spine during the entire appeal period.  The 2003 objective findings of edema, atrophy and limitation of flexion to 35 degrees, coupled with the more recent evidence of muscle spasm shown on examination and additional objective signs is evidence of severe limitation of motion.  Significantly, all examiners noted that there were objective signs of pain on motion and objective signs of additional limitation due to fatigue; thus, there is evidence that the Veteran's limitation is further limited by severe pain.  In light of the foregoing, and in resolving all doubt in the Veteran's favor, the totality of the evidence supports a findings of severe limitation of motion of the lumbar spine during the entire appeal period.  Hence, the assignment of a 40 percent rating under the pre-2003 rating criteria is warranted pursuant to Diagnostic Code 5292 for severe limitation of motion of the lumbar spine.  A rating in excess of 40 percent is not for assignment under the old criteria because no ankylosis or vertebral fracture is shown.  Additionally, a higher rating based on DeLuca criteria is not considered because the Veteran is receiving the maximum rating based on the limitation of motion code.  

Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurological manifestations are defined as orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

At no time during the appeal period has the Veteran met the criteria for the assignment of a rating in excess of 30 percent for the service-connected DDD of the cervical spine or a rating in excess of 40 percent for the service-connected DDD of the lumbar spine based on incapacitating episodes.  There is no evidence of record to indicate that the Veteran has been prescribed bed rest by a physician for his DDD of the lumbar or cervical spine.  

A new rating formula for the spine became effective September 26, 2003.  Disabilities of the spine, such as lumbosacral strain (Diagnostic Code 5237) or degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the cervical spine in particular, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

As the Veteran is already in receipt of a 30 percent rating for the DDD of the cervical spine disability under the old regulations, to warrant a rating in excess of 30 percent under the revised regulations, the evidence should have to show unfavorable ankylosis of the entire cervical spine.  As this has never been demonstrated, a rating in excess of 30 percent is not for application based on the General Rating Formula for Diseases and Injuries of the Spine in effect since September 2003.

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  

As noted above, the Veteran's overall symptomatology relative to the lumbar spine more nearly approximate that of severe limitation of motion of the lumbar spine, which correlate to the assignment of a 40 percent rating under the old criteria.  Thus, to warrant the assignment of a rating in excess of 40 percent under the revised criteria, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  As ankylosis of the spine has never been demonstrated, the criteria are not met for a rating in excess of 40 percent based on the General Rating Formula for Diseases and Injuries of the Spine in effect since September 2003.

Also effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243, although the actual criteria remained the same except for some minor re-phrasing.  In particular, Diagnostic Code 5243 provides the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.  The regulations pertaining to arthritis have not been amended, and the arthritis codes do not provide for ratings in excess of 20 percent.

Likewise, the regulations pertaining to nerve paralysis, or neuropathy, have not been amended.  When evaluating neurological disabilities separately, a 10 percent rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and an 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or lost.  

Here, the Veteran has consistently maintained that he experiences pain, tingling and numbness in his feet and legs.  This is noted in all examinations of record.  Furthermore, as the May 2009 examiner pointed out, the 2003 EMG studies support a finding of bilateral S1 radiculopathy.  

Despite the objective findings showing radiculopathy of the left and right lower extremities, the RO assigned a noncompensable rating for the neurological manifestations associated with the DDD of the lumbar spine until May 2009.  Then, based on the May 2009 examination findings, a 10 percent rating was assigned, corresponding to incomplete paralysis of the sciatic nerve, effective from the date of the VA examination.  

In this case, though, the evidence has consistently showed that the Veteran has complained of pain, numbness and tingling during the entire appeal period, and the May 2009 examination merely served to show that an objective test dated in 2003 corroborated the Veteran's reported symptoms.  Thus, the 10 percent rating should be assigned for the entire appeal period.  

According to the regulations, when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  According to the evidence of record in this case, the neurological involvement appears to be "wholly sensory" as examiners in April 2003 and January 2004 did not describe symptoms compatible with sciatic pain or weakness.  Moreover, VA outpatient treatment records in June 2003 noted that there was no clinical evidence of radiculopathy or neurologic loss.  Nevertheless, there is objective findings of radiculopathy at S1, and this has been established during the entire appeal period.  In addition, a private March 2003 medical record provides evidence of 1 Achilles tendon reflexes and an absent Babinsky reflex.  As these findings corroborate the Veteran's reports of neurological symptoms of pain, numbness and tingling in the lower right and left extremities, the assignment of 10 percent ratings are warranted during the entire appeal period pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve.  

At no time, however, has the evidence of record established that the Veteran's bilateral S1 radiculopathy warrants ratings in excess of 10 percent at any time during the appeal period.  The evidence of record does not demonstrate the existence of more than mild incomplete paralysis of the sciatic nerve, particularly given that the examinations have been unremarkable for clinical findings to support any significant incomplete paralysis on examination such as any noticeable motor or sensory deficit other than the pain, numbness and tingling noted by the Veteran which has been accounted for with the assignment of the 10 percent rating that has been established.  

In sum, the evidence in this case reveals that the Veteran has severe pain in the lumbar spine and cervical spine with consistently severe limitation of motion of both spine segments, with pain accompanying all movements, according to the VA examination reports.  The Veteran has been compensated accordingly, with the assignment of a 40 percent rating for the DDD of the lumbar spine and with the assignment of a 30 percent rating for the DDD of the cervical spine, the highest possible ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation of motion of the lumbar spine, or 5295 for lumbosacral strain, and Diagnostic Code 5290 for limitation of motion of the cervical spine.  

Higher ratings are not assignable under the old criteria because the medical evidence in this case has never shown that the veteran exhibits residuals of a fractured vertebra, with abnormal mobility requiring neck brace (jury mast) (Diagnostic Code 5285), unfavorable ankylosis of the cervical spine (Diagnostic Code 5287) unfavorable ankylosis of the lumbar spine (Diagnostic Code 5289) or complete bony fixation (ankylosis) of the spine at a favorable angle (Diagnostic Code 5286).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  The Veteran has slight numbness and tingling in both lower extremities, with objective evidence of bilateral S1 radiculopathy; however, it is not shown to impact the Veteran's function or limit his activities to more than a mild degree.  

Likewise, higher ratings are not assignable under the criteria for rating intervertebral disc syndrome, effective from September 23, 2002.  Although the Veteran has regularly reported significant flare-ups of his lumbar spine and cervical spine pain, the record does not support a finding of incapacitating episodes, requiring bed rest prescribed by a physician.  There is no doubt that the Veteran has flare-ups of his back pain, which can occur quite frequently and which have been documented in the record by the veteran and VA physicians; however, a flare-up of back pain and other symptoms does not necessarily equate to an incapacitating episode as defined by regulation.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (from 9/26/03) specifically define an "incapacitating episode" as period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It is certainly possible that the Veteran has experienced incapacitating episodes; however, the record does not support a finding of incapacitating episodes of intervertebral disc syndrome of the cervical spine having a total duration of at least 4 weeks during a 12 month period; and, likewise, the record does not support a finding of incapacitating episodes of lumbar spine DDD having a total duration of at least six weeks during a twelve month period.  As such, higher ratings on the basis of intervertebral disc syndrome and incapacitating episodes is not warranted.

Likewise, under the revised criteria under the General Rating Formula, the assignment higher ratings is not applicable because the Veteran does not have ankylosis of the spine.  

Because the Veteran's orthopedic symptoms have been appropriately rated under Diagnostic Code 5292 for limitation of motion of the lumbar spine and Diagnostic Code 5290 for limitation of motion of the cervical spine, the RO assigned separate ratings for the veteran's neurological symptomatology associated with the service-connected low back disability.  As noted above, objective evidence of lumbar radiculopathy at S1 has been shown throughout the appeal period, but has never been shown to be more than mild in degree.  The Veteran's May 2009 VA examination notes absent ankle jerk reflex, but there is no indication of any significant muscle weakness or foot drop, and his sensory deficit is slight.  In sum, the evidence in this case reveals that the veteran has severe pain in the lumbar spine with consistently severe limitation of flexion and extension of the lumbar spine.  Rotation, and lateral flexion have also been significantly limited at times, with pain accompanying all movements, according to the VA examination reports.  The veteran has been compensated accordingly, with the assignment of a 40 percent rating, the highest possible rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation of motion of the lumbar spine, or 5295 for lumbosacral strain.  

The neurological criteria encompasses an incomplete paralysis, with associated symptoms such as atrophy, foot drop, and the inability to use muscles.  The totality of the evidence does not show that the Veteran's neurological manifestations are more than mild.  The Veteran has consistently denied bowel and bladder impairment, and the Veteran's neurological impairment does not result in falls or the inability to walk.  Applying the Veteran's neurological manifestations of intervertebral disc syndrome to the criteria for rating paralysis of the sciatic nerve, under Diagnostic Code 8520, the criteria are not met for the assignment of ratings in excess of 10 percent, for mild incomplete paralysis of the left and right sciatic nerve.  

The criteria for the assignment of the 40 percent rating for the DDD of the lumbar spine, and for these 10 percent ratings for the bilateral S1 radiculopathy, but no higher, have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected DDD of the cervical or lumbar spine, or the associated bilateral S1 radiculopathy under consideration here has rendered impracticable the application of the regular schedular standards.  The Veteran's symptoms correlate to the ratings assigned in this case.  The regular schedular standards contemplate the symptomatology shown in this case.  Moreover, the assignment of a 30 percent rating for the cervical spine disability, a 40 percent rating for the lumbar spine disability, and separate 10 percent evaluations for radiculopathy of each lower extremity contemplates that there is commensurate industrial impairment.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence weighs against the assignment of a rating in excess of 30 percent for the service-connected DDD of the cervical spine; however, the assignment of a 40 percent rating, but no higher, is warranted for the for the orthopedic manifestations associated with the service-connected DDD of the lumbar spine and the assignment of a 10 percent rating for the neurological symptoms of the left lower extremity and the assignment of a 10 percent rating for the neurological symptoms of the right lower extremity associated with the DDD of the lumbar spine is warranted during the entire appeal period.  The preponderance is against the claims for ratings in excess of 40 percent for the service-connected DDD of the lumbar spine, in excess of 30 percent for the DDD of the cervical spine, and in excess of 10 percent for the associated S1 radiculopathy of the right lower extremity and in excess of 10 percent for the associated S1 radiculopathy of the left lower extremity.  The doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.



ORDER

An increased rating in excess of 30 percent for the service-connected DDD of the cervical spine is denied.  

An increased rating to 40 percent, but no higher, for the DDD of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial 10 percent rating, but no higher, is granted for the service-connected radiculopathy and neurologic manifestations in the right leg resulting from degenerative disc disease of the lumbar spine.  

An initial 10 percent rating, but no higher, is granted for the service-connected radiculopathy and neurologic manifestations in the left leg resulting from degenerative disc disease of the lumbar spine.  


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


